DETAILED ACTION
This office action is in response to Applicant’s submission filed on 10/22/2020. Claims 1-20 are pending in the application. As such, claims 1- 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 10/22/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. The claims as whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
	The independent claims 1, 8, and 15 recites: “receiving a text; analyzing the text by utilizing a pre-trained embedding model and a feature vector model, wherein selected words in the text have corresponding weights; performing operations whose parameters include weights of a feature vector and an embedding to generate a weighted embedding data structure; performing a summation of all corresponding columns of a plurality of rows of the weighted embedding data structure to generate a data structure that represents the text; and utilizing the data structure that represents the text to generate at least one of a classification metadata for the text and a summarization of the text.”
The limitation of select words in the text have corresponding weights, performing operations whose parameters include weights of a feature vector, generate a weighted embedding data structure; performing a summation of all corresponding columns of a plurality of rows, summarization of the text as drafted covers a mathematical algorithm (computational) activities, as such they all point to an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 15 recites a computer program product for representing text, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations, as per the independent claim. For example, in Par. 0066 (also in FIG. 9) in the as filed specification states: “FIG. 9 illustrates a block diagram that shows certain elements that may be included in the computational device 102 in accordance with certain embodiments. The system 900 may include a circuitry 902 that may in certain embodiments include at least a processor 904. The system 900 may also include a memory 906 (e.g., a volatile memory device), and storage 908. The storage 908 may include a non-volatile memory device (e.g., EEPROM, ROM, PROM, flash, firmware, programmable logic, etc.), magnetic disk drive, optical disk drive, tape drive, etc. The storage 908 may comprise an internal storage device, an attached storage device and/or a network accessible storage device. The system 900 may include a program logic 910 including code 912 that may be loaded into the memory 906 and executed by the processor 904 or circuitry 902. In certain embodiments, the program logic 910 including code 912 may be stored in the storage 908. In certain other embodiments, the program logic 910 may be implemented in the circuitry 902. One or more of the components in the system 900 may communicate via a bus or via other coupling or connection 914.” These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea–see MPEP 2106.05(f), 2106.04(d). The claim is directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer which due to lack of specificity it is considered as a general computer (or processor) -see par. 0058 of the Applicant’s Specification “The described operations may be implemented as a method, apparatus or computer program product using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof.” Mere instructions to apply an exception using a generic computer (using standard programming) component cannot provide an inventive concept. Moreover, the limitation in the claims noted above taken individual or as an ordered set do not amount to significantly more than judicial exception. As such they are directed to an abstract idea as discussed, which performs mathematical concept activity. Thus, neither of the additional elements nor limitations ‘as taken individually or ordered set’ amount to significantly more solution activity. The claims are not patent eligible.
Dependent claims 2-7, 9-14, and 16-20 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elsaadawy et al. ("A Text Classifier Using Weighted Average Word Embedding", 2018, Pages 1 - 4)(herein "Elsaadawy"), and in further view of Wang et al. (US20210383064A1)(herein “Wang”).

Regarding claims [A method for representing text- claim1], [A system for representing text, the system comprising: a memory; and a processor coupled to the memory- claim 8], and [A computer program product for representing text, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations- claim 15] Elsaadawy teaches receiving a text; analyzing the text by utilizing a pre-trained embedding model and a feature vector model, wherein selected words in the text have corresponding weights; (Elsaadawy, Section II:” In this section, we propose our approach to calculate sentence [Text]representation [vector] using domain specific and general pre-trained models of FastText and Word2Vec embedding methods. We take into consideration words importance using Naïve Bayes log count ratio as a weight for each word.”)
performing operations whose parameters include weights of a feature vector and an embedding to generate a weighted embedding data structure; (Elsaadawy, Calculating Words Vectors: We calculate word vector of each word in the vocabulary set [training data and testing data] using the following embedding models: … We load this pre-trained model in the memory at the start of our application and then use it to calculate the word vector of any word in our vocabulary set.”, and Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words. The sentence weighted average vector is: 
                
                    W
                    A
                    =
                     
                    
                        ∑
                        
                            
                                
                                    W
                                
                                
                                    i
                                
                            
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                
                                
                                    N
                                
                            
                        
                    
                
            
Note: weighted embedding data structure is the dot product of each word vector Wi by the corresponding Xi word weight, therefore in the process of calculating WA, the weighted embedding data structure Wi.Xi is calculated.
performing a summation of all corresponding columns of a plurality of rows of the weighted embedding data structure to generate a data structure that represents the text; and (Elsaadawy, Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words. The sentence weighted average vector is:                         
                            W
                            A
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    
Note: WA represent the data structure of the text. Since the averaging part represent a scaling factor and does not change the essence of the calculation.

utilizing the data structure that represents the text to generate at least one of a classification metadata for the text and a summarization of the text. (Elsaadawy, Section 1: Introduction 2nd paragraph: “… the NLP text classification tasks and the continuous work in efficient word embedding and representation learning, we show that generating efficient sentence vectors that hold information about its words and its importance results in better text classification. Our proposed methodology is to apply a weighting scheme to sentence representation using word embedding based methods like Word2Vec and FastText. This is to address the limitations of the simple averaging technique for text classification problems. In this paper, we present a weighted average technique to generate sentence vectors using Naïve Bayes log count ratio as a weight for each word in the sentence to overcome the weakness of averaging method.” And Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words. The sentence weighted average vector is:                         
                            W
                            A
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    
Note: WA represent (data structure) the text (i.e. summarization of the text). 
Elsaadawy fails to explicitly disclose, however Wang teaches utilizing the data structure that represents the text to generate at least one of a classification metadata for the text and a summarization of the text. (Wang, Par. 0059: “At block 602, the plurality of sample corpus and corresponding text summaries are input into the long text language model for training to adjust model parameters of the long text language model, such that the long text language model corresponding to the task for generating the text summary is obtained.”, and Par. 0074:”The recognizing module 806 is configured to recognize an input text according to a target task through the long text language model. In some embodiments, the recognizing module 806 is specifically configured to: in response to determining that the target task is a classification task, label [metadata] categories [classifications] of a plurality of sample corpus; input the plurality of sample corpus and corresponding categories into the long text language model for training to adjust model parameters of the long text language model, such that the long text language model corresponding to the classification task is obtained; and recognize the input text by using the long text language model corresponding to the classification task to obtain a category corresponding to the input text.”)
Regarding claim 8, and 15 Wang teaches [A system for representing text, the system comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations performed by the processor comprising:- claim 8] and [A computer program product for representing text, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform operations, the operations comprising:] (Wang, 0006:“The electronic device includes: at least one processor, and a memory communicatively connected to the at least one processor. The memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement the method according to the first aspect of the embodiments of the disclosure.”, and Par. 0007:” In a third aspect, embodiments of the disclosure provide a computer-readable storage medium storing computer instructions.“ and Par. 0080:” The memory 902 is a non-transitory computer-readable storage medium according to the disclosure. The memory stores instructions executable by at least one processor, so that the at least one processor executes the text recognition method according to the disclosure. The non-transitory computer-readable storage medium of the disclosure stores computer instructions, which are used to cause a computer to execute the text recognition method according to the disclosure.”)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Elsaadawy in view of Wang to utilize the data structure that represents the text to generate at least one of a classification metadata for the text and a summarization of the text, in order to be able to obtain the classification model for the classification task, as evidence by Wang (See Par. 0050)

Regarding claims 2, 9, and 16 Elsaadawy teaches wherein the data structure that represents the text has a single row and a plurality of columns, wherein the plurality of columns corresponds to embedding dimensions. (Elsaadawy, Section IV:” Our representation is useful for different word embedding sources such as domain specific and pre-trained models.”) Note, embedding vector is a large vector (i.e. multi-dimensional).

Regarding claims 3, 10, and 17 Elsaadawy teaches wherein entries for each column of the single row are generated by summing weighted entries of a plurality of rows of an identical column of the weighted embedding data structure. (Elsaadawy, Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words. The sentence weighted average vector is:                         
                            W
                            A
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    
Note: This is simply defining a dot product process, a known procedure when doing a scalar multiplication between two vector quantities.

Regarding claims 4, 11, and 18 Elsaadawy teaches wherein the embedding is represented as a multi-dimensional data structure, wherein each row of the multi-dimensional data structure has a correspondence to a selected word, and each column of the multi-dimensional data structure corresponds to an embedding dimension.(Elsaadawy, Section IV:” Our representation is useful for different word embedding [i.e. multi-dimensional] sources such as domain specific and pre-trained models.”, and Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] [embedding dimension ] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words. The sentence weighted average vector is:                         
                            W
                            A
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    
Note, embedding vector is a large vector (i.e. multi-dimensional) 

Regarding claims 5, 12, and 19 Elsaadawy teaches wherein the weighted embedding data structure is represented as a multi-dimensional data structure, (Elsaadawy, Section C:" We use the technique explained in [10] to calculate the log count ratio for each word in the vocabulary set and use this ratio as a weight for each word. We used Naïve Bayes log count ratios as weighting indices because they have been proved to be efficient feature values and robust word importance indicators for text classification [10].") Note: since embedding is made up of a large vector (multidimensional vector) weighted embedding data structure will also be a multi-dimensional data structure. This is called associative law for scalar/dot product property.
wherein each row of the multi-dimensional data structure has a correspondence to a selected word, and (Elsaadawy, Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words.”) Note each row in a multi-dimensional matrix (data structure) correspond to a selected word, which is the arithmetic representation of dot product.
each column of the multi-dimensional data structure corresponds to an embedding dimension, and (Elsaadawy, Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words.”) Note each column in a multi-dimensional matrix (data structure) correspond to an embedding dimension, which is the arithmetic representation of dot product.
wherein each entry of the multi-dimensional data structure is weighted based on the weights of the feature vector. (Elsaadawy, Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words.”)

Regarding claims 6, 13, and 20 Elsaadawy teaches performing a dot product of the weights of the feature vector and the embedding. (Elsaadawy, Section E:” Calculating Sentence Vectors: Using the Naïve Bayes log count ratio we get a weight for each word [Xi] [embedding dimension] in our vocabulary set and using the vector [Wi] of each word in the sentence, we calculate the sentence vector by getting the weighted average [WA] of each word vector in the sentence containing [N] words. The sentence weighted average vector is:                         
                            W
                            A
                            =
                             
                            
                                ∑
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    X
                                                
                                                
                                                    i
                                                
                                            
                                        
                                        
                                            N
                                        
                                    
                                
                            
                        
                    
Note: WA represent the data structure of the text which is produced by dot product of the feature vector and the embedding.


Claim(s) 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsaadawy, Wang, and in further view of JIAN HUANG ("Few-Shot Transfer Learning for Text Classification With Lightweight Word Embedding Based Models", IEEEACCESS, 2019, pages 43296-43304)(herein "Huang").

Regarding claim 7, and 14 Elsaadawy and Wang fail to explicitly disclose, however Huang teaches wherein the text is represented by utilizing transfer learning from the pre-trained embedding model. (Huang, ABS: “In this paper, a modified hierarchical pooling strategy over pre-trained word embeddings is proposed for text classification in a few-shot transfer learning way. The model leverages and transfers knowledge obtained from some source domains to recognize and classify the unseen text sequences with just a handful of support examples in the target problem domain. The extensive experiments on five datasets including both English and Chinese text demonstrate that the simple word embedding-based models [SWEMs] with parameter-free pooling operations are able to abstract and represent the semantic text. The proposed modified hierarchical pooling method exhibits significant classification performance in the few-shot transfer learning tasks compared with other alternative methods.”)
Therefore. it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Elsaadawy, and Wang in view of Huang to wherein the text is represented by utilizing transfer learning from the pre-trained embedding model, in order to  help improve the learning of the target predictive function using the knowledge in source domain, as evidence by Huang (See Figure 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Milenova et al. (US20190163817A1) teaches Par. 0050:” In some implementations, an item vector is a weighted vector of distinct attributes of the corresponding training data item. The attributes in the item vector may be weighted according to the importance of the attributes to the corresponding training data item relative to the importance of the attributes to the entire training set. For example, if a training data item is a text document, then the attribute weights in an item vector representing the text document may be computed according to a term frequency-inverse document frequency (TF/IDF) measure. The attributes may, for example, distinct n-grams (e.g., words) identified in the text document. In some implementations, attributes are word embeddings generated based on n-grams (e.g., words) identified in the text document. A word embedding, generally, is a dense distributed vector representation of an n-gram that allows n-grams with similar meaning to have a similar representation. More specifically, word embeddings are a class of techniques where individual n-grams (e.g., words) are represented as real-value vectors in a predefined vector space such as, for example, a vector space representing Wikipedia topics. Word embeddings are useful to capture the context of a word.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           
/BHAVESH M MEHTA/             Supervisory Patent Examiner, Art Unit 2656